Appeal and cross appeal from an order of the Supreme Court, Cayuga County (Kenneth R. Fisher, J.), entered April 5, 2007. The order, among other things, granted that part of the motion of defendants C. Alan Bouley and Benjamin Nobile for summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from is unanimously affirmed with costs to defendants C. Alan Bouley and Benjamin Nobile for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Hurlbutt, Martoche, Green and Gorski, JJ.